IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

JAMES KINGMAN and
REBECCA KINGMAN PLAINTIFFS

v. No. 3:18-cv-155-DPM

CHARLI JOSEPH and TRANSNET
FREIGHT LTD. DEFENDANTS
ORDER

1. The Kingmans’ motion in limine, Doc. 56, is granted without
objection with a caveat. Joseph and Transnet must approach if they
believe other testimony has made the social media posts relevant.

2. The Joseph/Transnet omnibus motion in limine, Doc. 58, is
partly granted and partly denied, with directions on some issues. The
Court will inquire in voir dire about the corporate and “discount” issues.
Here are the Court's rulings.

¢ Putting the Trucking Industry on Trial

Granted without objection.

° Alleged Acts of Negligence Not Pleaded

Granted without objection.

¢ Golden Rule and “Reptile Theory”

Partly granted and partly denied. Granted on the Golden Rule.

Plaintiffs may not make any improper “golden rule” arguments. Lovett
ex rel. Lovett v. Union Pacific Railroad Co., 201 F.3d 1074, 1083 (8th Cir.
2000). Denied on “Reptile Theory.” The Court expects all counsel to
stay within the bounds of good and honorable advocacy that doesn’t
inflame the jury or appeal to passion or prejudice.

° Parties’ Relative Wealth & Defense Costs

Mostly granted and partly denied. Joseph and Transnet’s
financial condition isn’t relevant. But the Kingmans may cross-examine
Defendants’ expert witnesses about what they’ve been paid for their
time. E.g., Ratliff v. Schiber Truck Co., 150 F.3d 949, 955 (8th Cir. 1998).

* Referring to Plaintiffs as “Victims”

Denied with directions. The Kingmans’ lawyer may refer to
Plaintiffs as victims in closing argument, not questioning.

¢ Defendants’ Corporate Representative

Granted without objection.

¢ Other Lawsuits

Granted. The parties are trying this case, not others.

¢ Mentions of Motions in Limine

Granted without objection.

¢ Evidence Concerning Liability

Partly granted and partly denied with directions and without
prejudice. While Defendants have conceded liability, the crash report
and Defendant Joseph’s post-accident statement may contain evidence

relevant to damages. And the Kingmans may impeach Joseph with his

-2-
report if his testimony contradicts what’s in it. FED. R. EVID. 613;
FED. R. EviD. 801(d)(2). As they intend, the Kingmans must avoid
“piling on” evidence about liability, which could prejudice Joseph and
Transnet. FED. R. EVID. 403.

¢ Medical Opinions

Denied without prejudice. The Court will follow the Rules of
Evidence, including those about experts.

So Ordered.

D.P. Marshall Jr.
United States District Judge

g Sunte AOA
